Citation Nr: 0911553	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  98-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation higher than 10 
percent for left knee arthritis, prior to June 9, 2003. 

2.  Entitlement to a disability evaluation greater than 20 
percent for a left knee disability, status post medial 
meniscectomy (hereafter "left knee disability") prior to 
December 1, 2000, and a disability evaluation higher than 30 
percent for the period from December 2, 2000 to June 9, 2003.  

3.  Entitlement to a disability evaluation higher than 30 
percent for a total left knee replacement, associated with 
post-operative medial meniscectomy, after August 1, 2004.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
(neck) disability, claimed as secondary to a service-
connected left knee disability.  



REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In May 2000, June 2003, 
and April 2004, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  

The Veteran initially requested a hearing before the Board 
regarding his cervical spine claim.  However, in April 2007, 
he notified VA that he desired a personal hearing before RO 
personnel instead of the Board hearing.  That hearing was 
scheduled in September 2007.  However, the Veteran failed to 
appear.  No explanation for his absence nor any request to 
reschedule the hearing has been received.  Therefore, his 
hearing request is considered withdrawn. 

The issue of entitlement to service connection for a neck 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to June 9, 2003, the Veteran's left knee arthritis 
was confirmed by x-rays, but the evidence did not show 
involvement of two or more joint groups or that he had 
incapacitating exacerbations.  

2.  Prior to June 9, 2003, the Veteran's left knee arthritis 
was manifested by flexion limited to between 90 and 140 
degrees, with pain, and extension limited to 10 degrees.

3.  Prior to December 1, 2000, the veteran did not have 
severe recurrent subluxation or lateral instability due to 
the residuals of his medial meniscectomy.  After December 1, 
2000, he had the highest available disability evaluation for 
his left knee disability. 

4.  The Veteran does not have chronic residuals of a right 
total knee replacement, consisting of severe painful motion 
or weakness in the affected extremity, after August 1, 2004.  

5.  The Veteran did not appeal the January 2003 rating 
decision which denied service connection for a neck 
disability, but additional evidence received since that 
decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for left knee arthritis, prior to June 9, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003-5261 (2008).

2.  The criteria are not met for a rating higher than 20 
percent for a left knee disability prior to December 1, 2000, 
and a rating higher than 30 percent for the period from 
December 2, 2000 to June 9, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2008).

3.  A disability evaluation higher than 30 percent for a 
total left knee replacement, after August 1, 2004, is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 
5055, 5256, 5261, 5262 (2008).

4.  The January 2003 rating decision denying service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).   

5.  However, new and material evidence has been received 
since that decision to reopen this claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the Veteran pursuant to 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 
(2008).  Depending on the type of the claim at issue, 
specialized notice is required.  Referable to the Veteran's 
increased rating claim, in correspondence dated in April 2004 
and March 2006, the agency of original jurisdiction (AOJ) 
notified the Veteran of information and evidence necessary to 
substantiate the claim, indicating that he must show that his 
disability had increased in severity.  These notices included 
information and evidence that VA would seek to provide and 
that which the Veteran was expected to provide.  

In the 2006 notice in particular, the Veteran was notified of 
the process by which disability ratings are established.  
This correspondence indicated that evaluations are based on 
the ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the Veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  

While the letter did not provide the Veteran with at least 
general notice of the rating criteria by which his disability 
is rated, he incurred no prejudice, because the diagnostic 
criteria used to determine the relative severity of the 
Veteran's left knee disabilities were provided to him in the 
November 1998 statement of the case (SOC).  He was informed 
of the rating criteria for arthritis (DC 5003), instability 
of the knee (DC 5257), disabilities affecting the cartilage 
of the knee (DCs 5258 and 5259), and limitation of motion of 
the knee joint (DCs 5260 and 5261).  The body of the August 
2003 rating decision which granted a 30 percent evaluation 
for total left knee replacement explained the criteria for 30 
and 60 percent ratings.  A reasonable person could be 
expected to read and understand these criteria, and that 
evidence showing his disabilities met the requirements for a 
higher rating was needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claims.

Although these notices were accomplished after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the April 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the Veteran. 

Referable to the Veteran's new and material evidence claim, 
the notice regulations and controlling case law (Kent v. 
Nicholson, 20 Vet. App. 1 (2006)), require that VA apprise 
the Veteran of the specific reasons for the prior denial.  
Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the merits of the claim for further development before 
readjudication on the underlying merits (de novo), the Board 
need not determine at this point whether the additional 
notice and duty to assist provisions have been complied with.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with his increased rating claim.  All identified 
and available treatment records have been secured.  
Additionally, the RO attempted to obtain the Veteran's SSA 
records.  In August 2006, however, SSA informed the RO that 
his records had been destroyed.  The RO asked the Veteran to 
submit copies of any SSA records in his possession.  In 
September 2006, the Veteran responded that he did not have 
any of his SSA records.  Notably, neither the Veteran nor his 
representative has identified any other pertinent evidence 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Therefore, the duty to 
assist has been fulfilled.

As a final matter, the Board is also satisfied that there was 
substantial compliance with its May 2000, June 2003, and 
April 2004 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Disability Evaluation Claims

The Veteran seeks a higher disability evaluation for his 
service-connected knee disability.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as in this case, an increase in an existing disability 
rating based upon established entitlement to compensation is 
at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  That being said, given 
unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, during the long course of the 
appeal, the Veteran has been granted two convalescence 
periods, meaning temporary 100 percent evaluations, following 
surgeries for his service-connected left knee disability.  
The appellate period begins in December 1996.  The first 100 
percent period is from January 26, 2000 to July 1, 2001.  See 
38 C.F.R. § 4.30; see also, rating decision, May 2001.  The 
second period is from November 1, 2001 to April 1, 2002.  See 
rating decision, November 2001.  Additionally, by rating 
decision in August 2003, a total evaluation was granted for a 
13 month period under 38 C.F.R. § 4.71a, DC 5055, following 
the Veteran's total knee replacement.  This period is from 
June 9, 2003 (the date of his surgery) through July 31, 2004.  
The grant of these total ratings is not in question, and this 
decision should in no way be interpreted as removing the 
total evaluations. 

By way of further history, prior to his June 2003 total knee 
replacement, the Veteran's knee disability had two ratings, 
one for instability under DC 5257 and one for arthritis under 
DC 5010-5261.  In the August 2003 rating decision referred to 
above, the RO recharacterized the Veteran's knee disability 
to reflect the fact that he had a total knee replacement.  
The Veteran's 30 percent disability evaluation was 
discontinued under DC 5257, while at the same time a 30 
percent evaluation was established under DC 5055.  Also, 
because the Veteran's knee joint was replaced, he no longer 
had arthritis in the knee.  Therefore, effective the date of 
his surgery, the 10 percent evaluation for arthritis was also 
discontinued.  See rating decision, August 2007.

Entitlement to an Evaluation Greater than 10 Percent for Left 
Knee Arthritis, Including the Extent to Which it Causes 
Limitation of Motion

Prior to June 9, 2003, the Veteran's arthritis of the left 
knee was rated under DC 5010-5261, for traumatic arthritis 
with limitation of extension.  38 C.F.R. § 4.71a.  
DC 5010 instructs the rater to evaluate the disability under 
DC 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  Under 
DC 5003, the disability is evaluated based upon limitation of 
motion of the affected part, which is the knee in this case.  

Limitation of motion of the knee is evaluated under DC 5260 
(flexion) and DC 5261 (extension).  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

As is discussed fully below, during the course of this 
lengthy appeal, the Veteran has had both compensable loss of 
extension and noncompensable limitation of motion.  When the 
Veteran's limitation of motion was noncompensable, he was 
still not entitled to a 20 percent evaluation under DC 5003 
because there was no evidence of record to show that he had 
incapacitating exacerbations due to his left knee arthritis.  
Therefore, the Veteran is not entitled to a 20 percent 
evaluation under the criteria in DC 5003 for when limitation 
of motion is noncompensable.  Id.  Compensable loss of motion 
is discussed below.  

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted when flexion 
is limited to 15 degrees. Id.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  Id.  

The report of the Veteran's November 1998 VA joints 
examination showed that his left knee extension was 10 
degrees (normal extension is 0 degrees, see 38 C.F.R. § 4.71, 
Plate II), and his flexion was 100 degrees (normal flexion is 
140 degrees), with pain from 90 to 100 degrees.  

The report of the Veteran's May 2000 VA joints examination 
indicated that he underwent a left medial meniscus transplant 
in March 2000, and was scheduled for a left knee arthroscopy 
in June 2000.  Upon examination, the Veteran walked with 
crutches.  His extension was 5 degrees with pain, and his 
flexion was normal at 140 degrees, but with pain.  A May 2000 
physical therapy report showed that the Veteran had normal 
extension and 133 degrees of flexion.  When the Veteran 
reported for his diagnostic left knee arthroscopy in June 
2000, the physician noted that he had full extension and full 
flexion, and had no problems with weight bearing.  In 
February 2001, the Veteran underwent a VA general 
examination, but instead of measuring his ranges of motion, 
the examiner referred the reader to the results of the May 
2000 examination.  

A May 2002 VA treatment record showed that the Veteran's 
extension was 5 degrees and his flexion was 115 degrees.  He 
could squat to 90 degrees with pain.  In a January 2003 VA 
treatment report, the Veteran's extension was noted to be 
normal at 0 degrees, and his flexion was 120 degrees.  

The Veteran's range of motion far exceeds even the most 
minimum requirements for a 0 percent rating under DC 5260 
because at worst, his flexion was limited to 100 degrees.  
For comparison, to warrant even the most minimum compensable 
rating of 10 percent under DC 5260, his flexion would have to 
be limited to 45 degrees, and it clearly is not since, even 
using the lesser flexion he had during his November 1998 VA 
examination, it is still 100 degrees.  Therefore, his 
limitation of flexion is noncompensable.  38 C.F.R. § 4.71a.  

The evidence shows that the Veteran occasionally had 
extension limited to 10 degrees, which is the criteria for a 
10 percent evaluation under DC 5261.  Id.  However, the 
evidence does not show that his extension was limited to 15 
degrees prior to June 9, 2003.  Therefore, he is not entitled 
to a 20 percent evaluation under DC 5261.  Id.  

When the rating for a disability is based, at least partly on 
the extent there is limitation of motion, such as under DC 
5260 or 5261, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.

At his November 1998 VA examination, the Veteran had pain 
from 90 to 100 degrees of flexion.  At his May 2000 VA 
examination, his extension was 5 degrees with pain, and his 
flexion was normal at 140 degrees, but with pain.  At his 
February 2001 VA general examination, the Veteran complained 
of pain and weakness in his lower extremities, but no 
musculoskeletal examination was performed.  Prior to June 9, 
2003, the evidence is negative for date on the Veteran's 
ranges of motion following repetitive testing.  

Overall, the evidence does not show he had sufficient 
limitation of flexion to meet the requirements for even the 
lowest possible 0 percent rating under DC 5260 since his 
flexion had to be limited to at most 60 degrees to meet the 
criteria.  The 90 degrees of flexion that he demonstrated is 
much greater.  Clearly, even considering his pain, and 
functional loss due to fatigue, there is no basis for 
assigning an even higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Since, however, the Veteran 
has noncompensable left knee flexion, to 90 degrees (at 
worst), he is not entitled to the benefit of this special 
exception.

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's left knee arthritis does 
not more closely approximate a 20 percent rating prior to 
June 9, 2003.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence is against this claim.  38 C.F.R. § 4.3.  

Entitlement to Increased Evaluations for Residuals of a 
Medial Meniscectomy 

The Veteran asserts that he is entitled to a disability 
evaluation greater than 20 percent for his left knee 
disability prior to December 1, 2000, and a disability 
evaluation greater than 30 percent for the period from 
December 1, 2000 to June 9, 2003 (concurrent periods of 
temporary total evaluations notwithstanding).  

The Veteran's knee disabilities were originally rated as one 
disability, under DC 5257-5261.  Then, the RO granted a 
separate evaluation for the Veteran's arthritis, which was 
evaluated under DC 5010-5261 (as discussed above).  The 
Veteran's residuals of a medial meniscectomy remained rated 
by analogy under DC 5299-5257.  38 C.F.R. § 4.20.  

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  There is no higher evaluation available 
under DC 5257.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" as used in 
the various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

DC 5257 addresses "other" knee impairment - namely 
instability and subluxation, not limitation of motion; as a 
result, the criteria set forth in DeLuca do not apply.  
DeLuca, 8 Vet. App. at 206.  

At his November 1998 VA joints examination, the Veteran 
complained of frequent episodes of knee buckling and locking.  
Upon examination, stress testing revealed a slight degree of 
laxity of the anterior cruciate ligament (ACL), but the 
medial and lateral collateral ligaments and the posterior 
cruciate ligaments were intact.  In August 1999, a VA 
treatment record indicates that the Veteran had a positive 
Lachman's test, indicating that his joint was not stable.  At 
his May 2000 VA joints examination, however, instability of 
the left knee was not noted.  The outpatient clinical records 
do not contradict these findings.

While the record shows the presence of instability in the 
Veteran's left knee prior to December 1, 2000, there is no 
evidence that the Veteran's instability was severe, to 
warrant a 30 percent evaluation.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
Veteran's left knee disability does not more closely 
approximate a 30 percent rating prior to December 1, 2000.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

After December 1, 2000, the Veteran had the highest available 
disability evaluation under DC 5257 (at 30 percent).  
38 C.F.R. § 4.71a.  Therefore, a higher evaluation cannot be 
granted for the Veteran's left knee disability under DC 5257.  
Referable to other applicable codes, it is noted that 
although the Veteran had an instance of limited left knee 
extension, to 10 degrees, and at worst flexion limited to 90 
degrees (when considering his pain), his knee obviously is 
not ankylosed.  Therefore, DC 5256 does not apply.  
Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the Veteran has retained a great deal of measureable range of 
motion in his left knee - albeit not normal extension and 
flexion, by definition, this knee is not ankylosed.

There also is no evidence of dislocated semilunar cartilage 
to warrant application of DC 5258, or involvement of the 
tibia or fibula to warrant application of DC 5262.  Since the 
highest possible rating under DC 5259 is 10 percent, for 
removal of symptomatic semilunar cartilage, there is no 
additional benefit to be had since the Veteran already has a 
10 percent rating.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  In short, the Veteran's knee 
disability is rated appropriately. 

Entitlement to an Evaluation Greater than 30 Percent for 
Total Left Knee Replacement After August 1, 2004

The Veteran had a total left knee replacement on June 9, 
2003.  He had a temporary 100 percent evaluation for the 13 
month convalescence period, and then a 30 percent evaluation 
was assigned, effective August 1, 2004.  

After his surgery, his disabilities ceased being evaluated 
under DCs 5010-5261 and 5299-5257 and were evaluated under DC 
5055, knee replacement (prosthesis).  Under DC 5055, the 
minimum rating is 30 percent.  There are no criteria for this 
rating, it is simply assigned as the minimum rating for a 
Veteran who has had a total knee replacement.  A 60 percent 
evaluation is warranted when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  When there are intermediate degrees of 
residual weakness, pain, or limitation of motion, the rater 
is instructed to use Diagnostic Codes 5256, 5261, or 5262.  
38 C.F.R. § 4.71a.    

As discussed above, the Veteran does not have ankylosis of 
the left knee or nonunion of the tibia and fibula, so DCs 
5256 and 5262 are not applicable.  The Board will address DC 
5261, limitation of extension.  

A January 2005 VA examination record showed that the 
Veteran's extension was limited to 15 degrees, and no 
functional loss of extension was noted after repetitive 
motion testing.  A May 2006 VA treatment record showed that 
the Veteran's leg strength was 5/5 (normal).  The report of 
the Veteran's November 2006 VA joints examination shows that 
his extension was 15 degrees.  After repetitive motion 
testing, his extension decreased to 20 degrees due to excess 
fatigability.  An April 2007 VA treatment record noted that 
he had "fair strength" in his legs.  In July 2007, he was 
treated by VA for knee pain.  His knees felt "wobbly," and 
he reported clicking sounds.  He had anterior and posterior 
instability, but his ranges of motion were normal.  A second 
VA treatment report from July 2007 showed that the Veteran 
had normal extension and that his leg strength was "good."  
A March 2008 VA treatment record showed that he had normal 
extension and "good" muscle strength in his legs.  

After his surgery, the Veteran's extension appeared to be, at 
worst, limited to 20 degrees after repetitive motion, which 
means that his disability met the criteria for a 30 percent 
evaluation under DC 5261, but no higher.  To meet the 
criteria for a 40 percent evaluation, his extension would 
have to be limited to 30 degrees.  38 C.F.R. § 4.71a.  Even 
when considering his pain and excess fatigability, his 
extension does not decrease to 30 degrees, which is the 
criterion for a 40 percent evaluation under DC 5261.  Id.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

The evidence discussed above does not support a 60 percent 
evaluation under DC 5055.  VA records show that in the years 
following his surgery, his strength was good.  His ranges of 
motion had improved significantly with physical therapy.  
38 C.F.R. § 4.71a.  The Board finds that the preponderance of 
the evidence is against an increased rating for a total right 
knee replacement.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his knee disabilities cause 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Additionally, the Veteran's claim 
for a total rating based upon individual unemployability 
(TDIU) was granted in a September 2008 rating decision.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Whether there is New and Material Evidence to Reopen the 
Claim

Although the RO determined in its March 2006 rating decision 
that new and material evidence had been presented to reopen 
the claim for service connection for a neck disability, that 
decision is not binding on the Board.  Rather, the Board also 
must make this threshold preliminary determination, before 
proceeding further, because it in turn affects the Board's 
jurisdiction to adjudicate the underlying claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO determined in 
this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).

In January 2003, the RO denied the Veteran's claim for a neck 
disability.  The Veteran did not appeal the decision, so it 
is final and binding on him based upon the evidence of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2008).  This, in turn, 
means there must be new and material evidence since the 
Board's decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim in November 2005.  Therefore, 
under the revised standards (effective for petitions to 
reopen filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the January 2003 denial consists of 
VA treatment records, a duplicate of the Veteran's October 
2002 VA examination report, a duplicate of a March 2002 
statement from C. M., a physician's assistant, and statements 
from the Veteran.  

With the exception of some duplicate VA records, all the 
evidence listed above is new, in that it has not been 
submitted to VA before.  But equally significant, some of the 
VA treatment records are also material because they relate to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a). Specifically, physical therapy records 
from June 2005 state that the Veteran's neck condition is a 
result of his January 2002 knee brace failure and subsequent 
fall.  So there is now additional nexus evidence attributing 
the Veteran's current neck disorder to his service connected 
left knee disabilities, which raises a reasonable possibility 
of substantiating the claim.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  

Accordingly, the Board finds that new and material evidence 
has been submitted, and it is sufficient to reopen the claim 
for service connection a neck disability.  38 U.S.C.A. 
§ 5108.  To this extent, the appeal is granted.  The merits 
of the claim are discussed in the remand below.

ORDER

An evaluation higher than 10 percent for arthritis of the 
left knee prior to June 9, 2003, is denied.  

An evaluation higher than 20 percent for a left knee 
disability prior to December 1, 2000, and an evaluation 
higher than 30 percent for the period from December 2, 2000 
to June 9, 2003, is denied.  

An evaluation higher than 30 percent for a total left knee 
replacement after August 1, 2004, is denied. 

As new and material evidence has been submitted, the claim 
for service connection for a neck disability is reopened - 
subject to the further development of this claim on remand 
below.  

REMAND

The Veteran asserts that in January 2002, the knee brace he 
wore to relieve his service-connected left knee disability 
failed, which resulted in a fall and subsequent neck injury.  

A February 2002 VA treatment record showed that the Veteran 
complained of neck pain after a fall.  In March 2002, the 
Veteran submitted a statement from C. M., a physician's 
assistant who opined that the neck condition was a result of 
the Veteran's January 2002 knee brace failure and subsequent 
fall. 

In April 2002, the Veteran consulted with a VA neurologist.  
The Veteran reported falling and having subsequent neck and 
hand pain.  The neurologist diagnosed him with C6-C7 
radiculopathy based upon a sensory examination and some 
weakness in distal muscles.  The neurologist concluded that 
"[t]he cause of the radiculopathy is by history his fall 
[following] collapse of the left knee."  

A July 2002 private medical record from Dr. L. H. notes that 
the Veteran had resolving central cervical cord syndrome 
secondary to a fall he had in January 2002.  In August 2002, 
Dr. R. F., a private physician, treated the Veteran and 
stated that the he fell at work and hit his head.  He 
subsequently complained of neck and shoulder pain, and 
numbness in his hands.  Dr. R. F. diagnosed the Veteran with 
central cord syndrome following a head injury.  

In October 2002, the Veteran underwent a VA peripheral nerves 
examination with a physician's assistant.  The Veteran 
reported a knee brace failure in January 2002, after which he 
had neck pain.  He denied neck problems prior to the fall.  
The examiner diagnosed the Veteran with a discogenic disc 
disease with radiculopathy, and spinal cord compression.  The 
examiner concluded that the Veteran's cervical spine 
condition was "directly related" to his fall because the 
Veteran had no documentation of any previous neck complaints 
or injuries, and after the fall, he had documented, ongoing 
treatment for his neck problem.  Dr. S. W. co-signed the 
report of examination.  

Later in October 2002, Dr. S. W. wrote an addendum to the VA 
examination report and concluded that an MRI showed 
significant degenerative disk disease (DDD), which was a long 
term chronic process.  Dr. S. W. stated that this condition 
did not develop over a course of several months, and that the 
DDD was "not as least as likely as not" related to his 
fall.  Dr. S. W. stated that the Veteran's cervical strain 
was caused by the fall, but that it was transient and 
"resolves without sequelae."  

VA physical therapy records from June 2005 indicate that the 
Veteran's neck condition was caused by his fall.  

There is both positive and negative evidence with regard to 
this claim.  In its January 2003 rating decision, the RO 
assigned more probative weight to the opinion of a physician 
and less probative weight to the opinion of a physician's 
assistant.  The April 2002 neurology consult report was not 
discussed.  Subsequent VA treatment records link the 
Veteran's neck disability to his fall.  The Board finds that, 
because there are numerous conflicting opinions regarding the 
etiology of the Veteran's neck condition, there is 
insufficient evidence to decide this claim.  A remand is 
necessary so that a medical opinion may be obtained to 
resolve the conflicting opinions.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA compensation examination 
to obtain a medical nexus opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that his current neck 
disability - including any DDD is 
attributable to his service-connected 
left knee disability or to his period of 
military service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history, 
including the March 2002 statement from 
C. M., the April 2002 VA neurology 
consult report, the July and August 2002 
letters from Drs. L. H. and R. F., the 
report of and addendum to the October 
2002 VA examination, and the physical 
therapy records from June 2005.  The VA 
examiner must address and reconcile the 
positive and negative opinions of record.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


